Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 05/28/2021 is acknowledged.
	Claims 19-20 are withdrawn from consideration as being directed to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 8 line 2, the terms “varying period” and “varying duty cycle” are deemed vague and confusing.  It is not clear what said terms across the substrate means or how it is being used.
In claim 16 line 4, the terms “high refractive index” and “low index” are deemed relative terms which renders the claim indefinite.  The terms "high" and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (2015/0063753) in view of Tseng et al. (2015/0131938).
Evans discloses a method of making an optical waveguide by covering a grating with a line layer and a cover layer wherein a first material has core and ridges (abstract).  Specifically, the optical waveguides comprises one or more additional grooves or ridges to provide a partially reflecting mirror and the cover layer may be deposited by atomic layer deposition (0019) at a uniform depth (0119).  However, the reference fails to specifically teach a light-coupling structure.
Tseng teaches a light coupling formation in a waveguide layer (tile) using a ridge waveguide structure (0047).  It would have been obvious to incorporate the light-coupling structure in Evans with the expectation of success because Tseng teaches of using light coupling formation in a waveguide.
Regarding claim 2, Evans teaches atomic layer deposition (0019).
Regarding claim 3, Evans teaches a planar layer (0112).
Regarding claim 7, the applicant requires a specific ratio.  Evans teaches a thickness of  5-25 nm (0035) and optimizing ratios (0019-0023).  It would have been obvious to utilize the claimed ratio with the expectation of success in the absence of a showing of criticality with the claimed ratio.
Regarding claim 8, Evans teaches a variable duty cycle (0016).
Regarding claim 9, the applicant requires a specific angle.  Evans teaches of tilting to form a sufficient angle (0019).  It would have been obvious to vary the angle with the expectation of success in the absence of a showing of unexpected results.
Regarding claim 10, Evans teaches a depth of 0.1 microns (0108).
Regarding claim 11, Evans teaches of etching (0018) and Tseng teaches of etching to remove a portion of the lower surface if the waveguide layer (0024). 
Regarding claim 12, the applicant requires different removal rates.  Both Evans and Tseng teaches of etching/removing as noted above.  To utilize different rates would have been obvious in the absence of a showing of criticality.
Regarding claim 15, Evans teaches different refractive indices (0025).

Regarding claim 17, Evans teaches silicon nitride (0016).
Regarding claim 18, Evans teaches a dielectric waveguide (0014).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (2015/0063753) and Tseng et al. (2015/0131938) and further in view of Kirino (2017/0077576).  The combination of Evans/Tseng fails to teach a plurality of concave shapes.
Kirino teaches a waveguide (title) in which the waveguide has a plurality of concave shapes 701 (0049-0053), which inherently has dips.  It would have been obvious to incorporate concave shapes depending on the desired final product with the expectation of success because Kirino teaches of using a waveguide having concave shapes.
Regarding claim 5, Kirino teaches concave shapes with ridge-shaped conductor (0052).
Regarding claim 6, the applicant requires a specific ratio.  Evans teaches a thickness of  5-25 nm (0035) and optimizing ratios (0019-0023).  It would have been obvious to utilize the claimed ratio with the expectation of success in the absence of a showing of criticality with the claimed ratio.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (2015/0063753) and Tseng et al. (2015/0131938) and further in view of Liu et al. (2014/0056551).  The combination of Evans/Tseng fails to specifically teach more than one layer.
Liu teaches an optical modulator (title) which includes an optical waveguide having two or more monolayers (abstract).  It would have been obvious to utilize more than one monolayer in the combination with the expectation of success because Liu teaches of forming a waveguide with more than one monolayer.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (2015/0063753) and Tseng et al. (2015/0131938) and further in view of Van Dorpe et al. (2017/0082544).  The combination of Evans/Tseng fails to specifically teach removing all of a layer.
Van Dorpe teaches a method of forming a waveguide by atomic layer deposition (0109) and removing a layer of a waveguide (0108).  It would have been obvious to remove all of the layer in the combination with the expectation of success because Van Dorpe teaches the conventionality of doing same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        06/14/2021